Exhibit 10.3

DEL MONTE FOODS COMPANY

PERFORMANCE ACCELERATED RESTRICTED STOCK

AGREEMENT

This agreement (the “Agreement”) contains the terms and conditions under which
the Compensation Committee of the Board (the “Committee”), on behalf of Del
Monte Foods Company (“Company”) has granted to you,                      (the
“Participant”), as of [DATE], and pursuant to the Del Monte Foods Company 2002
Stock Incentive Plan (the “Plan”), units representing the Common Stock of the
Company known as “Performance Accelerated Restricted Stock” (“PARS”), in order
to encourage you to continue in the Company’s employment and contribute to its
growth and success.

1. Grant of PARS. The PARS grant consists of units representing             
shares of the Common Stock of the Company, which the Company has issued to the
Participant as of the date hereof as a separate incentive in connection with his
or her service to the Company and not in lieu of any salary or other
compensation for his or her services. The PARS also shall include any new,
additional, or different securities or units representing such securities the
Participant may become entitled to receive with respect to such PARS by virtue
of any increase or decrease in the number of issued shares of Common Stock
resulting from a subdivision or consolidation of shares of Common Stock, or the
payment of a stock dividend (but only on shares of Common Stock), or any other
increase or decrease in the number of such shares effected without receipt or
payment of consideration by the Company, or any change in the capitalization of
the Company pursuant to Section 10(b) of the Plan, or by virtue of any Change of
Control or other transaction pursuant to Section 10(c) of the Plan. The PARS
shall be subject to the Restrictions pursuant to Section 3 of this Agreement.

2. Participant’s Account; Certain Rights in Respect of PARS.

(a) The PARS granted to the Participant shall be entered into an account in the
Participant’s name. This account shall be a bookkeeping entry only and shall be
utilized solely as a device for the measurement and determination of the number
of shares of Common Stock to be paid to or in respect of a Participant pursuant
to this Agreement.

(b) During the period before the release of the Restrictions on the PARS as
provided in Section 4, the Participant shall have no voting rights in respect of
the PARS.

(c) As set forth in Section 5 below, stock equivalent units held in the
Participant’s account pursuant to Section 5 shall accrue dividend equivalents
that will be credited in the form of additional stock equivalent units to the
Participant’s account, based on the Fair Market Value of Common Stock on the
date the dividend is issued.

3. Restrictions. Prior to their release from the Restrictions as provided in
Section 4, all PARS held for or in respect of the Participant, and the shares of
Common Stock that such PARS represent, may not be assigned, transferred, or
otherwise encumbered or disposed of by the Participant.



--------------------------------------------------------------------------------

4. Release of PARS from Restrictions.

(a) Subject to the provisions of paragraph (d) of this Section 4, the
Restrictions shall cease to apply to the PARS granted under this Agreement on
[DATE], or upon the earlier occurrence of a Change of Control or the death or
Disability of the Participant; provided, however, that release of the PARS from
the Restrictions shall be accelerated as provided in paragraphs (b) and (c) of
this Section 4. Upon the release of the PARS from the Restrictions (except if
receipt of the PARS is deferred as provided in Section 5), the Participant shall
be paid the value of his or her account in the form of Common Stock. No
fractional shares of Common Stock will be issued. If the calculation of the
number of shares of Common Stock to be issued results in fractional shares, then
the number of shares of Common Stock will be rounded up to the nearest whole
share of Common Stock.

(b) The Committee, in its sole discretion, shall define a peer group of
companies (the “Comparator Group”), either within or without the Company’s
industry, against which the Company’s Total Shareholder Return will be compared
to determine Relative Total Shareholder Return (“RTSR”). The Comparator Group
shall be identified as soon as practicable on or after the date of this
Agreement and may be changed by the Committee from time to time (but in no event
later than 90 days after the beginning of the performance period).1 The
Comparator Group, the RTSR Targets or the PARS award may be adjusted by the
Committee from time to time, in its sole discretion, to the extent necessary in
order to reflect a change in corporate capitalization, such as a stock split or
dividend, or a corporate transaction, such as any merger, consolidation,
separation (including a spinoff or other distribution of stock or property by
the Company), reorganization, or any partial or complete liquidation by the
Company, as provided by Sections 10(b) or 10(c) of the Plan, to take account of
events such as mergers, consolidations, dispositions, separations (including any
spinoffs or other distributions of stock or property), reorganizations,
bankruptcies, any partial or complete liquidations, changes in corporate
capitalization (such as stock splits or dividends) and other significant
business changes affecting any member of the Comparator Group, or to take
account of any other items described in Section 9(b) of the Plan; provided,
however, that to the extent that any such adjustments affect awards to “covered
employees” (as such term is defined in Section 162(m) of the Code), they shall
be prescribed in a manner that strives to meet the requirements of
Section 162(m) of the Code. Any adjustment to the RTSR calculation to account
for changes in the Comparator Group, including changes in the capitalization of
Comparator Group companies (due to stock splits, mergers, spin-offs, etc. of the
Comparator Group companies), will be made at the sole discretion of the
Committee.

 

2



--------------------------------------------------------------------------------

Based on the Company’s level of achievement of the designated RTSR targets, the
Restrictions shall cease to apply to the PARS at the end of the last day of the
applicable fiscal year of the Company, according to the following schedule:

Accelerated Vesting Schedule for RTSR Targets

 

Target

  

Achievement Date

  

Percent of PARS Released
from Restrictions as of
Achievement Date

Company RTSR > 75th

percentile of Comparator Group

   Target must be achieved as of
fiscal year end [YEAR]    100%

Company RTSR > 55th

percentile of Comparator Group

  

Target must be achieved as of

fiscal year end [YEAR]

   100%

The Committee shall have sole discretion to determine whether the RTSR targets
have been achieved and whether the Restrictions shall be released from any or
all the PARS. The Committee’s determinations pursuant to the exercise of
discretion with respect to all matters described in this paragraph shall be
final and binding on the Participant.

(c) In the case of the Participant’s Retirement prior to the time at which the
PARS otherwise would be released from the Restrictions pursuant to paragraphs
(a) or (b) of this Section 4, the Restrictions shall cease to apply on a
pro-rata basis pursuant to the Company’s pro-rata vesting policy in effect at
the time of Retirement.

(d) Upon the termination of the Participant’s employment for any reason other
than the Participant’s death, Disability or Retirement, any PARS that remain
subject to the Restrictions at such time shall be forfeited by the Participant
to the Company; provided that, for Participants covered under the Executive
Severance Policy or who are parties to an employment agreement with the Company
or a Subsidiary of the Company, in the case of termination of employment without
Cause or resignation for Good Reason (as defined in the Executive Severance
Policy or employment agreement, as applicable), the Restrictions shall cease to
apply on a pro-rata basis pursuant to the Company’s pro-rata vesting policy in
effect at the time of such termination or resignation.

5. Deferral. The Committee has the right to determine, in its sole discretion,
whether and in what manner Participants shall be permitted to elect to defer the
receipt of a distribution of Common Stock in respect of the PARS under a
deferral plan of the Company, in which case the PARS would remain as stock
equivalent units in the Participant’s account. Stock equivalent units held in
the Participant’s account pursuant to this Section 5 shall accrue dividend
equivalents that will be credited in the form of additional stock equivalent
units to the Participant’s account, based on the Fair Market Value of Common
Stock on the date the dividend is issued. At the end of the deferral period, all
stock equivalent units will be converted and distributed to the Participant in
the form of Common Stock. No fractional shares of Common Stock will be issued.
If the calculation of the number of shares of Common Stock to be issued results
in fractional shares, then the number of shares of Common Stock will be rounded
up to the nearest whole share of Common Stock.

 

3



--------------------------------------------------------------------------------

6. Designation of Beneficiary. The Participant may designate a beneficiary or
beneficiaries to whom, along with all other grants or awards made to the
Participant under the Plan, the Common Stock that is distributed on account of
the PARS that become vested at the Participant’s death shall be transferred. A
Participant shall designate his or her beneficiary by executing the “2002 Stock
Incentive Plan Beneficiary Designation and Spousal Consent Form” and returning
it to the Corporate Secretary. Any form so submitted shall replace, in respect
of all grants or awards made to the Participant under the Plan, any previous
version of the same form the Participant may have submitted to the Corporate
Secretary. A Participant shall have the right to change his or her beneficiary
from time to time by executing a subsequent “2002 Stock Incentive Plan
Beneficiary Designation and Spousal Consent Form” and otherwise complying with
the terms of such form and the Committee’s rules and procedures, as in effect
from time to time. The Committee shall be entitled to rely on the last “2002
Stock Incentive Plan Beneficiary Designation and Spousal Consent Form” submitted
by the Participant, and accepted by the Corporate Secretary, prior to such
Participant’s death. In the absence of such designation of beneficiary, Common
Stock that is distributed on account of PARS that become vested at the
Participant’s death will be transferred to the Participant’s surviving spouse,
or if none, to the Participant’s estate. If the Committee has any doubt as to
the proper beneficiary, the Committee shall have the right, exercisable in its
sole discretion, to withhold such payments until this matter is resolved to the
Committee’s satisfaction.

7. Taxes. The Company may, in its discretion, make such provisions and take such
steps as it may deem necessary or appropriate for the withholding of all
federal, state, local and other taxes required by law to be withheld with
respect to the vesting of any PARS or the distribution of Common Stock on
account of the vesting of any PARS, including, but not limited to, withholding
shares of Common Stock granted under this Agreement equal in value to such
withholding taxes, deducting the amount of such withholding taxes from any other
amount then or thereafter payable to the Participant, or requiring the
Participant or the beneficiary or legal representative of the Participant to pay
in cash to the Company the amount required to be withheld or to execute such
documents as the Company deems necessary or desirable to enable it to satisfy
its withholding obligations.

8. Repayment/Forfeiture for Misconduct. This Section 8 will apply if: (i) the
Company restates any Company financial report that, due to misconduct as
determined by the Committee, was materially noncompliant with the securities
laws when filed; and (ii) the Participant is a Section 16 Person.

(a) If, in the Committee’s opinion, the Participant knowingly or with gross
negligence engaged in the misconduct described above, the Participant shall
repay Del Monte any amounts received by the Participant under this Agreement and
any outstanding portion of the grant will be cancelled.

(b) If, in the Committee’s opinion, the Participant did not engage in the
misconduct described above, the Committee shall determine, in its sole
discretion in order to correct any unjust enrichment, if any portion of the
amounts described in Paragraph 8(a) are subject to repayment by the Participant
by any legally permitted means that the Committee deems appropriate.

 

4



--------------------------------------------------------------------------------

9. No Special Rights; No Right to Future Awards. Nothing contained in this
Agreement shall confer upon any Participant any right with respect to the
continuation of his or her service with the Company, or any right to receive any
other grant, bonus, or other award.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Corporate
Secretary, at One Market @ the Landmark, San Francisco, CA 94105, or at such
other address as the Company may hereafter designate in writing.

11. Other Benefits. The benefits provided to the Participant pursuant to this
Agreement are in addition to any other benefits available to such Participant
under any other plan or program of the Company. The Agreement shall supplement
and shall not supersede, modify, or amend any other such plan or program except
as may otherwise be expressly provided.

12. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meaning set forth in the Plan.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflicts of laws.

14. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation, and application of the Plan as are
consistent therewith. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company, and all other interested persons, and shall
be given the maximum deference permitted by law. No member of the Committee
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan or this Agreement.

15. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

16. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

17. Definitions. For purposes of this Agreement, words and phrases bearing
initial capital letters shall have the meanings assigned in the Plan, and the
following words and phrases shall have the following meanings unless a different
meaning is plainly required by the context:

(a) “Restrictions” means those restrictions on the PARS set forth in Section 3.

 

5



--------------------------------------------------------------------------------

(b) “Relative Total Shareholder Return” means the percentile ranking for the
Company’s Total Shareholder Return (TSR) as compared to the TSR of the companies
in the Comparator Group.

(c) “Total Shareholder Return” means, for the stock of the Company or any stock
of a Comparator Group company, the number determined by (1) subtracting the
average of the closing prices or, for days on which no trading occurred, the
last bid prices for each business day during [insert May month (including
specifying applicable year) following date of grant] on the stock’s principal
exchange or national over-the-counter market quotation system (the “Average
Closing Price”) from the sum of (x) as applicable, (i) the Average Closing Price
of that stock for [insert April month (including specifying applicable year)
that follows the 3rd anniversary of date of grant] or (ii) the Average Closing
Price of that stock for [insert April month (including specifying applicable
year) that follows the 4th anniversary of date of grant] (each adjusted for
stock splits, recapitalizations, or similar events) and (y) all dividends paid
between the first day of the first specified month and the last day of the
second specified calendar month and (2) dividing the result obtained in step
(1) by the Average Closing Price for the first specified calendar month.

 

DEL MONTE FOODS COMPANY     PARTICIPANT By:           Title:    Vice President,
Compensation & Benefits     EMPLOYEE NAME

 

1

Comparator Group: Archer Daniels Midland Company, Bunge Limited, Campbell Soup
Company, ConAgra Foods, Inc., Dean Foods, Diamond Foods Inc., Fresh Del Monte
Produce, Inc., Flowers Foods, Inc., General Mills, Inc., H.J. Heinz Company,
Hershey Foods Corporation, Hormel Foods Corporation, Kellogg Company, Kraft
Foods, Inc., Lance Inc., McCormick & Company, Inc., Pilgrim’s Pride Corporation,
Sara Lee Corporation, Smithfield Foods, Inc., J.M. Smucker Company, Tyson Foods,
Inc., and WM Wrigley Jr. Company.

 

6